Title: From George Washington to Knox & Baillie, 8 March 1775
From: Washington, George
To: Knox & Baillie



Gentn
Mount Vernon Mar. 8th 1775.

In answer to your favour of the 28th Ulto—If Mr Danl Jenifer Adams (to whom I have now wrote) will suffer a Condemnation of the Land, Slave & Horse which I attached—will surrender possession of the two last; and join his Sisters in conveying the former to me, I will become answerable to you (upon Mr Stromats giving me the same Indulgence in time of payment that you do) for your claim against the Estate of his deceased Father Mr Josias Adams. But I shall expect Gentn that you will not insist upon my paying the Money before our April Meeting of Merchts next year for you know that all, at least most money Matters in this Colony are transacted at those times I might as well therefore undertake to discharge these Debts of Mr Adams in October next as to do it any time between that & the Meeting in April as it is at these times only I receive my Money. I am Gentn Yr Most Obedt Hble Servt

Go: Washington

